Citation Nr: 0503138	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-24 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of drusen of optic nerves, bilateral.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.   

In the September 2004 written brief,  the veteran's 
representative appears to have raised claims for service 
connection for migraines, motion sickness, dizziness, 
anxiety, major recurring depression with psychosis, distorted 
or blurred vision, and monocular diplopia.  This matter is 
referred to the RO for appropriate action.

A power of attorney is currently held by The American Legion, 
with a VA Form 23-22, signed in 1988, currently of record.  
In correspondence received in April 2003, the veteran 
indicated that she did not choose The American Legion to 
represent her and had not had contact with them.  This matter 
is referred to the RO for clarification.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review in this 
case.  

The veteran's service-connected disability, residuals of 
drusen of optic nerves, bilateral, is evaluated as analogous 
to optic neuritis, and is rated as zero percent disabled 
under 38 C.F.R. § 4.84a, Diagnostic Code 6026.  Under that 
code, VA is to rate optic neuritis on the underlying disease 
and combine the impairment of visual acuity or field loss.  
38 C.F.R. § 4.84a, Diagnostic Code 6026 (2004).

Review of the record shows that the veteran underwent VA eye 
examination in June 2002.  At that time, on examination the 
examiner made the following findings.  The visual acuity with 
the current correction was 20/40 in the right eye and 20/30 
in the left eye.  The veteran's pinhole was to 20/30 in the 
right eye and the vision was unimproved with pinhole in the 
left eye. The pupils were 4.0 mm and react 2+ directly and 
"consensually."  There was no afferent pupillary defect.  
The motility was within normal limits.  Intraocular pressure 
was 12 mmHg in the right eye and 12 mmHg in the left eye at 
11 A.M.  The external examination was unremarkable.  On the 
slit-lamp examination, the lids were within normal limits.  
Conjunctivae were normal.  The corneae, anterior changers, 
and irises were within normal limits.  The veteran had 
minimal cortical scleral cataracts in both eyes.  

On the dilated fundus examination of the right eye, there was 
no physiologic cup.  There was marked optic nerve drusen just 
towards the edges of the optic nerve head.  The branch 
vessels and macula were within normal limits.  The periphery 
was within normal limits.  On examination of the left eye, 
there was optic nerve drusen, less marked than in the right 
eye and no evidence of a physiologic cup.  The branch vessels 
and macula were within normal limits.  The periphery was 
within normal limits.  After examination, the examination 
report contains an impression of (1) drusen of the optic 
nerve, both eyes; and (2) minimal cortical cataract, both 
eyes. 

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  38 
C.F.R. §§ 4.76.  The report of the June 2002 VA eye 
examination does not show that the examiner conducted field 
of vision testing of the veteran's eyes.  Previous VA medical 
records in July 1999 show that at that time the veteran 
underwent field of vision testing, with findings of 
"borderline" for the left eye, and "outside normal limits" 
for the right eye.  

A private medical record dated in February 2001 shows results 
of private testing of fields of vision.  The Board is unable 
to interpret these results.  Therefore, they should be 
referred to an appropriate VA examiner for interpretation.  
Additionally, the veteran should be re-examined by VA and the 
examiner should conduct tests for corrected and uncorrected 
visual acuity and field of vision in compliance with 38 
C.F.R. §§ 4.75, 4.76, 4.76a, 4.84a, Diagnostic Code 6026 
(2004).  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The most recent VA eye examination was the June 2002 VA eye 
examination, which was conducted over two and one-half years 
ago.  As indicated above, that examination did not contain 
field of vision testing as required for the appropriate 
evaluation of the veteran's service-connected disability.  

The Board further notes that in addition to the veteran's 
service-connected residuals of drusen of optic nerves, 
bilateral, she also has a non-service-connected disability of 
minimal cortical cataract, both eyes, which may also cause 
visual impairment.  An examination is necessary to 
distinguish symptomatology, including visual impairment, 
associated with the service-connected residuals of drusen of 
optic nerves, bilateral, from the impairment due to her non-
service-connected minimal cortical cataract of both eyes.

In sum, based on the foregoing, to ensure that the duty to 
assist has been met, it is necessary for VA to afford the 
veteran an examination for the purpose of determining the 
nature and severity of the veteran's residuals of drusen of 
optic nerves, bilateral.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  Moreover, this examination would be instructive 
with regard to the appropriate disposition of the claim under 
appellate review.  The examiner should conduct tests for 
corrected and uncorrected visual acuity and fields of vision 
in compliance with 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.84a, 
Diagnostic Code 6026 (2004).  

Accordingly, the Board finds that additional development is 
required prior to a review of this claim.  See 38 U.S.C.A. § 
5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate her claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should request the veteran to 
"provide any evidence in her possession 
that pertains to the claim."  See 
38 C.F.R. § 3.159(b).

2.  The veteran should be afforded a VA 
ophthalmology examination to determine 
the severity of the residuals of drusen 
of optic nerves, bilateral.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all findings should be set forth in 
detail in the examination report.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

The examiner should specifically note any 
visual consequences of the drusen of 
optic nerves, bilateral.  The examiner 
should report corrected visual acuity, 
and note whether the veteran experiences 
any loss of visual field due to the 
service-connected residuals of drusen of 
optic nerves, bilateral.  Visual field 
testing should be conducted, and findings 
should be made in the eight principal 
meridians.  If the results are not deemed 
reliable, the examiner should provide an 
estimate as to actual extent of 
contraction from normal for each 
principal meridian, in degrees.  See 38 
C.F.R. §§ 4.76, 4.76(a).  The examiner's 
attention is invited to the February 2001 
report from Bascom Palmer Eye Institute.

In addition, the examiner should specify 
which symptoms are caused by the service-
connected residuals of drusen of optic 
nerves, bilateral, and which symptoms are 
caused by the non-service-connected 
minimal cortical cataract of both eyes, 
or other ocular pathology.

The rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries, the examiner should 
explain why it is not feasible to 
respond.

3.  Following the above, the RO should 
ensure that all requested information has 
been provided particularly with regards 
to 38 C.F.R. §§ 4.76, 4.76(a).  If not, 
the report should be returned to the 
examiner for appropriate corrective 
action.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue of 
entitlement to an increased (compensable) 
rating for residuals of drusen of optic 
nerves, bilateral. 

If the determination remains unfavorable 
to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




